888 F.2d 1391
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HAYES, Plaintiff-Appellant,v.Adria L. LIBOLT, Nancy Hamlin, State of Michigan,Defendants-Appellees.
No. 89-1508.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
William Hayes, a Michigan prisoner, appeals the denial of a motion to extend the time to file a notice of appeal in this civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hayes' civil rights action was dismissed as frivolous on January 29, 1987.  Hayes did not file a timely notice of appeal.  Hayes' motion for an extension of time within which to appeal was not filed until March 23, 1989.  The district court denied the motion, and Hayes appeals the denial.


3
Upon consideration, we find that the district court's disposition of the case was correct.  Fed.R.App.P. 4(a)(5) authorizes extensions upon motion filed "not later than 30 days" after expiration of the prescribed time for appealing;  Hayes' motion was filed some two years after the prescribed time.  In addition, Hayes did not make the requisite showing of "excusable neglect or good cause."    Id.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.